United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3806
                      ___________________________

                             Craig Morgan Smith

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

        Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: July 31, 2015
                            Filed: August 10, 2015
                                [Unpublished]
                                ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       Craig Morgan Smith appeals the district court’s1 order affirming the denial of
supplemental security income. For reversal, Smith argues that the Administrative
Law Judge (ALJ) erred in finding that Smith failed to show current deficits of
adaptive functioning as required by Listing 12.05C to meet the listed impairment for
intellectual disability. See 20 C.F.R. Pt. 404, subpt. P, app. 1 § 12.05C. Following
careful review of the parties’ submissions and the record before us, we conclude that
substantial evidence in the record as a whole supports the ALJ’s finding. See Phillips
v. Colvin, 721 F.3d 623, 625 (8th Cir. 2013) (standard of review). Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Sarah W. Hays, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-